PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/189,776
Filing Date: 13 Nov 2018
Appellant(s): eBay Inc.



__________________
Patrick J. Walsh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 8, 15, 16, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Patent No. US 8,965,460 B1) in view of Lenehan et al. (Pub. No. US 2014/0100991 A1) in further view of Hosoya et al. (A Mirror Metaphor Interaction System: Touching Remote Real Objects in an Augmented Reality Environment).
Claims 2-4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hosoya in further view of Hamo et al. (Pub. No. US 2014/0040004 A1).
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hosoya in further view of Hamo in further view of Reisman (Pub. No. US 2011/0295722 A1).
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hosoya in further view of official notice.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hosoya in further view of Painter et al. (Pub. No. US 2018/0204173 A1).  
Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in further view of Inamdar (Pub. No. US 2010/0125525 A1) in further view of Hosoya.
(2) Response to Argument
First Ground of Rejection
A. The combination of Rao, Lenehan, and Hosoya does not teach or suggest all elements of independent claim 1
i. Failure to address actual language of claims 
Appellant argues that Examiner has not addressed the actual claim language because the word “graphical” was not included in the Rao rejection of (1) “displaying a graphical listing control within the augmented reality that is selectable by a user of the wearable device for causing the recognized item to be listed for sale in the item catalog,” (2) “receiving user input selecting the graphical listing control within the augmented reality,” and (3) “responsive to receiving the user input selecting the graphical listing control…causing a listing for the recognized item to be submitted to the item catalog, the listing including the photo and contact information for the user of the wearable device...”
Regarding (1), Rao was used to disclose both “a graphical control within the augmented reality that is selectable by a user of the wearable device” and “listing controls for causing the recognized item to be listed for sale in the item catalog” (see the office action mailed 9/24/2021, page 4, bottom). Additionally, Hosoya was added to teach the ability to “virtually touch” the controls.  Rao includes the ability to control functions in the augmented reality by touching controls and/or making gestures.  Rao/Lenehan does not explicitly state that the controls are “virtually touched” (see the office action mailed 9/24/2021, page 8, paragraph 1).  
So, as can be seen by the rejection provided, Rao discloses both “graphic controls” (overlaid on items) and “listing controls” (used for listing items when interacted with by a user) and Hosoya can be used to teach the intersection of these two concepts.  For example, Hosoya teaches the ability to “virtually touch” the “controls graphically overlaid” on items in Rao in order to perform activities such as the “listing controls” of Rao.  Rao is also used to show the interaction with and selection of listing controls related to items (2) and (3), above (see the office action mailed 9/24/2021, page 5), which would be performed on the graphical controls via the virtual touch of Hosoya.  
Examiner did not ignore the actual language of the claims nor did Examiner ignore the term “graphical”.  The elements were rejected using multiple references and therefore it would not be clear to use the exact language for each element when elements are rejected using a combination of references.  Appellant is also reminded that there is no requirement for an office action to use the exact, verbatim claim language in a rejection.  In this case, to use Appellant’s exact terminology for those elements in both Rao and Hosoya sections of the rejection language could have been confusing and unclear.  All claim language has been considered and addressed, however, Appellant has failed to address the combination of references for the rejection of the above material. 
Appellant is reminded that, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
ii. Displaying a graphical listing control within augmented reality that is selectable by a user of a wearable device for causing a recognized item to be listed for sale in an item catalog
Appellant argues that Rao does not provide selection of a graphical user input for causing the item to be listed in an online auction.  Appellant argues that “…creating a data table, as described in Rao, is different from receiving user input selecting the [graphical] listing control…” (it is noted that Appellant is also relying on the piecemeal analysis of “listing control” and “graphical control” and not addressing the combination with (at least) Hosoya, as discussed above).  Appellant appears to be reading “selection of a listing control” and/or the term “listing control” very narrowly.  At best, Rao includes additional material that is narrower than Appellant’s claims.  For example, Rao allows users to interact with objects that include labels or bar codes which are mapped to the data tables containing data on the objects.  The object can be automatically listed on the auction site in response to the data set in the table being created (data entered and/or pulled in).  Under broadest reasonable interpretation, creating this data set (that is used to automatically list the object) is interpreted as a “listing control”, since the user’s interaction with it controls the listing of the item.  The user creating this data table represents the users “selection of the listing control”, since it is used by the user to trigger the listing of the item.  This is performed within the augmented reality using the wearable device.  Appellant appears to be attempting to limit the interpretation of “selecting the listing control” to merely pressing or clicking on a button (or something similar).  This is not a reasonable narrowing of the claim interpretation.  Rao allows a user to select an input control (represented by electing to create the data table) that then lists the item on the auction site (representing listing the item in a catalog).  The mere fact that Rao includes additional steps in between does not necessarily render it inapplicable to the claims.  Appellant has failed to explain how or why the selection of a listing control in Rao is different in scope than Appellant’s selection of a listing control merely because Rao allows additional data entry or additional steps.  Appellants arguments also ignore the combination of references, with emphasis on Hosoya and the interaction of graphical controls to trigger activities (which can be combined with the interacting of data in Rao, such as for initiating the data entry that results in the automatic listing of items on an auction site).  This addition of Hosoya would also address Appellant’s interpretation of “pushing a button” (although still including additional steps in between that make the prior art narrower than Appellant’s claims). This was addressed in at least the previous office action (mailed 9/24/2021), repeated here for additional reference:
For example, the items scanned and identified by the device include data and virtual labels attached to the items (in the augmented reality).  The use of these labels and table creation provide the information needed for the posting that is automatically added to the site.  The user can further interact via activities such as setting aspiration prices.  Under broadest reasonable interpretation, these interactions with labels and table creation (that is subsequently used to post items) would represent a “listing control”.  The citation language in the rejection has been updated for clarification, however, the same material from Rao is relied upon.  The additional features regarding “virtual controls” have been addressed by additional prior art (previously provide in the rejection of Claim 16, but not argued by Applicant).
In regards to Appellant’s remarks regarding “item catalog” versus “auction site”, Appellant provides no support to demonstrate that these concepts are different.  Examiner contends that auction sites (and many other retail or sale related sites) represent a set of items and related information that are for sale.  This would obviously be equivalent to an “item catalog”.  It is unclear why Appellant believes them to be different in scope or nature.
iii. Rao teaches away from a user selecting a graphical listing control to cause an object to be listed for sale
Appellant argues that “…a data table for automatically listing an item for sale (e.g., when it meets some market price) is not the same as a graphical listing control for manually initiating listing an item for sale…” (see above sections regarding Rao’s “listing controls” and the piecemeal analysis of “graphical listing controls”).  Appellant argues that Rao “teaches away” from the “user selecting a graphical listing control” because the data table “…obviates the need for the owner to manually post these items on an online exchange”.  As discussed in previous office actions, it is unclear how obviating the need for manual listings (as stated in Rao) teaches away from the principle operation of Rao.  Appellant does not provide substantial evidence or support for this argument.
	It is noted that this situation was discussed by Examiner in the office action mailed 6/7/2021, repeated here for additional reference:
Applicant argues that selecting a control for listing an item for sale would “change the principle operation” of Rao because it “obviates the need for the owner to manually post these items on an online exchange”.  This is unclear to Examiner because Examiner has not found any material in Rao that indicates it is intended for (or limited to) manually entering items for sale by a user.  Additionally, this reads on Applicant’s claims which are also intended to obviate the need for manual entry of sales listing (“obviate” being defined as removing, avoiding, or preventing a need or difficulty).  It is unclear how/why removing, avoiding, or preventing the need to manually enter sales listings would change the principle operation of Rao which is an automated system for collecting sales data and posting sales listings.
It was also discussed further by Examiner in the office action mailed 9/24/2021, repeated here for additional reference:
Applicant argues that Rao “teaches away” from the use of “graphical listing controls” because the data table does not indicate user selection and automatically lists the item (“…obviates the need for the owner to manually post these items on an online exchange” (Rao, col. 6, lines 40-48).”, page 11 of Applicants remarks).  Examiner interprets manually posting items in Rao as the manual creation of the listing, such as going to the listing site, and creating a listing from scratch.  This interpretation is based on the language of Rao.  For example, the items scanned and identified by the device include data and virtual labels attached to the items (in the augmented reality).  The use of these labels and table creation provide the information needed for the posting that is automatically added to the site.  The user can further interact via activities such as setting aspiration prices.  Under broadest reasonable interpretation, these interactions with labels and table creation (that is subsequently used to post items) would represent a “listing control”.  The citation language in the rejection has been updated for clarification, however, the same material from Rao is relied upon.  The additional features regarding “virtual controls” have been addressed by additional prior art (previously provide in the rejection of Claim 16, but not argued by Applicant).
The issue with Applicant interpretation of Rao not including any type of manual interaction, is that this would imply that any and every item that is scanned by the user’s device would automatically be listed for sale (i.e. any item the user looks at will be immediately listed for sale without the users input).
Appellant’s remarks regarding Lenehan consist merely of piecemeal analysis of material for which Lenehan was not applied.
Appellant also applies this piecemeal analysis top Hosoya.  For example, Hosoya was not used to reject the action or task being performed in response to a user selecting an input control specifically being listing an item in a catalog.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, it is not clear what Appellant means by the term “general control” and/or how it relates to the references or Appellant’s claims.  It is not clear how this “general control” would not be “within an augmented reality” since Hosoya clearly presents it as such.
Appellant argues “…the mere ability to touch a virtual control does not correspond to “responsive to receiving the user input selecting the graphical listing control where the graphical listing control is displayed within the augmented reality [and] is selectable by a user of the wearable device for causing the recognized item to be listed for sale in the item catalog,” as claimed…”.  This argument contradicts Appellant’s disclosure (see at least, specification, [0064], “The control can be a displayed graphical element configured to receive user input (e.g., a user reaches out to virtually touch a selectable menu option) …”).  This material was considered as part of the prior art consideration in response to discussions with Appellant regarding how virtual controls are selected, in which Appellant referenced the above specification material.  Clearly, Appellant’s disclosure equates “responsive to receiving the user input selecting the graphical listing control where the graphical listing control is displayed within the augmented reality [and] is selectable by a user” to “…the mere ability to touch a virtual control”.  The claim elements were interpreted in light of this material.
The additional remarks regarding the data tables of Rao are addressed in the above sections.
Appellant’s remarks regarding the principle operation of Rao to “obviate the need for the owner to manually post these items on an online exchange” are again unclear.  For example, Appellant states that “Combining Rao with Hosoya would yield the ability to virtually create a data table (e.g., by virtually entering data to the table…). Such a virtually created table would still be leveraged by a system that references the data table to “automatically” place objects on an internet auction”.  Automatically listing and obviating the need to manually list an item mean the same thing.  It appears throughout the arguments that Appellant believes these two concepts to be different, however, “obviating” is defined as “remove (a need or difficulty)”, “avoid; prevent”, and/or “to anticipate and prevent (something, such as a situation) or make (an action) unnecessary”.  This would be congruent with “automatically” posting since it would remove/prevent/etc. the need to manually create a listing.  Appellant is also reminded that the creating of the data table is a part of the control used to automatically list the item and the entering of data into the data table is not the listing of the item.  It does not make sense to argue that the material of Rao teaches away from itself.  Additionally, Appellant does not clearly incorporate the material of Hosoya (and/or any other reference and/or the combinations) into the teaching away argument and does not clearly explain how/why this teaches away from either reference’s invention.  Even if, for argument’s sake, Rao did disparage its own invention, this argument would still be improper when it is not based on the combinations of references (see MPEP 2131.05).
B. through F.  These sections provide no additional arguments or evidence to which Examiner can respond.
G. The combination of Rao, Lenehan, and Hosoya does not teach or suggest all elements of independent claim 8
i. Cause display of a graphical listing control within augmented reality that is selectable by a user of a wearable device for causing a recognized item to be listed for sale in an item catalog
The arguments in this section are the same as those provided in reference to Claim 1, as responded to above.
ii. Rao teaches away from a user selecting a graphical listing control to cause an object to be listed for sale 
The augments in this section are the same as those provided in reference to Claim 1, as responded to above.
In regards to Appellant’s remarks referencing Lenehan, as explained above, Appellant uses a piecemeal analysis to argue material for which Lenehan was not applied.
H. through L.  These sections provide no additional arguments or evidence to which Examiner can respond.
Second Ground of Rejection
A. The combination of Rao, Inamdar, and Hosoya does not teach or suggest all elements of independent claim 17
i. Displaying a graphical listing control within augmented reality that is selectable by a user of a wearable device for causing an item to be listed for sale in an item catalog
Appellant applies the same arguments and remarks as those provided in section A.i. of the “First Ground of Rejection”.  Therefore, Examiner’s response is the same as Examiner’s response in that section, provided above.
ii. Rao teaches away from a user selecting a graphical listing control to cause an object to be listed for sale 
Appellant applies the same arguments and remarks as those provided in section A.iii. of the “First Ground of Rejection” for Rao and Hosoya.  Therefore, Examiner’s response is the same as Examiner’s response in that section, provided above, for those references.
Appellant argues that “moving a price…based on a number of committed purchases” in Inamdar is not the same as “determining an estimated current value…based on a number of sales during a predefined time period”.  This is not clear because Inamdar’s “moving of a price” indicate the updating of a value which is equivalent to estimating a value.  This moving of a price (updating/estimating) is based on committed purchase which is equivalent to “sales” (that are monitored for a time period).  Appellant has merely asserted that they are not the same and has not clearly demonstrated or provided evidence to show that these concepts are significantly different.
B.  This section provides no additional arguments or evidence to which Examiner can respond.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        June 4, 2022





Conferees:

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
/Vincent Millin/
Appeal Conference Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.